Notice of Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims filed on May 20, 2021, and the terminal disclaimer filed and approved on May 20, 2021, have overcome the rejection of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 2-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649